                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO



  BRENDA TRINIDAD JAIME-SAINZ,
                                                Criminal No.: 1:16-cr-00114-BLW-1
                                                Civil No.: 1:18-cv-00346-BLW
         Plaintiff,
                                                MEMORANDUM DECISION AND
         v.                                     ORDER

  UNITED STATES OF AMERICA,

         Defendant.



                                  INTRODUCTION

      Three motions are currently pending before the Court: (1) Brenda Jaime-Sainz’s

(“Jaime-Sainz”) Motion for Relief Due to Ineffective Assistance of Counsel (Criminal Dkt.

79); (2) Jaime-Sainz’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct her

sentence (Criminal Dkt. 96; Civil Dkt. 1); and (3) the United States’ Motion for Extension

of Time to File Its Response to Petitioner’s Motion Under 28 U.S.C. § 2255 and for an

Order Granting Waiver of Attorney-Client Privilege (Civ. Dkt. 3). Additionally, Jaime-

Sainz filed a request for a copy of her § 2255 motion because her legal materials were

discarded during a search of her cell. Crim. Dkt. 98. For the reasons set forth below, the

Court will construe criminal docket entry 96 as a motion to amend criminal docket entry

79 and will GRANT the motion. Furthermore, the Government’s Motion for an Extension




MEMORANDUM DECISION AND ORDER - 1
of Time and Request for an Order Granting Waiver of Attorney-Client Privilege (Civ. Dkt.

3) is hereby GRANTED.


                                    BACKGROUND

       This case has been plagued by missed connections. On November 3, 2016, Jaime-

Sainz filed a Motion for Relief Due to Ineffective Assistance of Counsel (hereinafter, the

“First Motion”) pro se while being held in the Ada County Jail. Crim. Dkt. 79. The Court

waited to address the First Motion until the Ninth Circuit affirmed this Court’s judgment

in Jaime-Sainz’s criminal case. Mandate, Crim. Dkt. 94. On July 27, 2018, the Court took

up the First Motion. Crim. Dkt. 95. Because her First Motion was best characterized as a

§ 2255 Petition, the Court offered Jaime-Sainz the opportunity to either (1) consent to the

motion being recharacterized as such, or (2) file a notice with the Court to withdraw her

First Motion or amend it to include all available § 2255 claims. Id.

       Unfortunately, Jaime-Sainz never received the Court’s offer. Return Mail

Undelivered, Crim. Dkt. 97. Shortly thereafter, Jaime-Sainz submitted a Motion Under 28

U.S.C. § 2255 (hereinafter, the “Second Motion”) on August 2, 2018, without withdrawing

the First Motion or sending notice to the Court. Crim. Dkt. 96; Civ. Dkt. 1.

       On August 30, 2018, Jaime-Sainz submitted a Notice of Clarification for her Second

Motion. Crim. Dkt 98. She requested that a copy of her Second Motion be mailed to

Aliceville, Alabama. Id. On September 5, 2018, the Government submitted its Motion for

an Extension of Time and for an Order Granting Waiver of Attorney-Client Privilege to

aid its preparations to respond to Jaime-Sainz’s Second Motion. Civ. Dkt. 3.


MEMORANDUM DECISION AND ORDER - 2
    1. Petitioner’s Second Motion Will Be Construed As A Motion To Amend

        First, the Court must address how it will construe the First and Second Motions

filed by Jaime-Sainz. Generally, when a pro se petitioner files a new petition before the

district court has adjudicated the petitioner’s prior petition, the court should construe the

new petition as a motion to amend the pending petition rather than as a “second or

successive” petition. See Woods v. Carey, 525 F.3d 886, 890 (9th Cir. 2008).

In Woods, the district court dismissed a second habeas corpus petition1 before it ruled on

the first petition after concluding that it lacked jurisdiction to review a “second or

successive” petition. Id. at 888. The Ninth Circuit disagreed:

        “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se
        complaint, however inartfully pleaded, must be held to less stringent
        standards than formal pleadings drafted by lawyers’” … If Woods had the
        benefit of counsel at the time he filed the instant petition, that counsel
        certainly would have filed the 2004 claims as an amendment to the 2003
        petition....

Id. at 889-890. The Ninth Circuit then held that “the district court should have

construed Woods’s pro se habeas petition as a motion to amend his pending

habeas petition. The district court then has the discretion to decide whether the

motion to amend should be granted.” Id.




        1
           The Court notes that Woods involved two petitions under 28 U.S.C. § 2254, whereas this case involves
two petitions under 28 U.S.C. § 2255. In this case, the distinction does not matter. In Ching v. United States, 298
F.3d 174, 175 (2d Cir. 2002), then-Judge Sotomayor applied the rule used in today’s opinion to a case involving two
petitions under 28 U.S.C. § 2255. See also United States v. Sellner, 773 F.3d 927 (8th Cir. 2014). Ching was cited
approvingly by the Woods panel. 298 F.3d at 888.




MEMORANDUM DECISION AND ORDER - 3
       Pursuant to Woods, the Court will recharacterize Jaime-Sainz’s Second Motion as

a motion to amend her First Motion. District Courts have discretion to grant or deny such

motions. See 28 U.S.C. § 2242; Fed. R. Civ. P. 15(a). In this case, the Court granted

Jaime-Sainz leave to amend the First Motion six days prior to her submission of the

Second Motion. The Court believes that had Jaime-Sainz received the Court’s Order, she

would have filed the Second Motion as a motion to amend her First Motion. Having

reviewed Jaime-Sainz Second Motion, the Court concludes that Jaime-Sainz should be

allowed to amend the First Motion. The Court therefore GRANTS Jaime-Sainz’s motion

to amend.

   2. Jaime-Sainz Waived Attorney-Client Privilege By Raising An Ineffective
      Assistance of Counsel Claim

       “It   has long been the rule in the federal courts that, where a habeas petitioner raises

a claim of ineffective assistance of counsel, he waives the attorney-client privilege as to

all communications with his allegedly ineffective lawyer.” Bittaker v. Woodford, 331

F.3d 715, 716 (9th Cir. 2003) (en banc). A party implicitly waives attorney-

client privilege when he or she files a lawsuit putting in issue communications otherwise

privileged where upholding the privilege would deny the opposing party access to

relevant facts. See United States v. Amlani, 169 F.3d 1189, 1195 (9th Cir. 1999).

       Here, Jaime-Sainz has put privileged communications at issue by making

allegations that she received ineffective assistance from both William Fletcher (her trial

counsel) and Matthew Gunn (her appellate counsel). Specifically, Jaime-Sainz alleges

that her counsel (1) failed to file an appeal regarding application of the firearm


MEMORANDUM DECISION AND ORDER - 4
enhancement, (2) failed to communicate information to the Government that would have

earned her additional credit for cooperation, (3) failed to file for a writ of certiorari from

the United States Supreme Court, and (4) failed at sentencing and on appeal to argue for

merger of the drug counts. These allegations put Jaime-Sainz’s communications with

Fletcher and Gunn squarely at issue. Accordingly, the Court finds that she has waived

her attorney-client privilege over her communications with Fletcher and Gunn regarding

plea offers, sentencing, and appellate strategy. Should Jaime-Sainz decide that she does

not want to waive the privilege, she may abandon her claims. See Bittaker, 331 F.3d at

721. The Government’s Motion for an Order Granting Waiver of Attorney-Client

Privilege (Civ. Dkt. 3) is hereby GRANTED.

   3. The Government Is Entitled To Additional Time to File Its Response

       The Government also requests an additional 60 days to file its Response to Jaime-

Sainz’s Motion. Good cause appearing, the Court hereby GRANTS the motion. The

Government’s Response is due November 26, 2018.

                                           ORDER

       IT IS ORDERED:

       1.     Jaime-Sainz’s Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or

Correct her sentence (Crim. Dkt. 96; Civ. Dkt. 1), which the Court will construe as a

motion to amend her Motion for Relief Due to Ineffective Assistance of Counsel (Crim.

Dkt. 79), is hereby GRANTED;




MEMORANDUM DECISION AND ORDER - 5
      2.     The Clerk of the Court is hereby directed to enter a docket order

DENYING AS MOOT Jaime-Sainz’s Motion for Relief Due to Ineffective Assistance of

Counsel (Crim. Dkt. 79);

      3.     The Government’s Motion for an Order Granting Waiver of Attorney-

Client Privilege (Civ. Dkt. 3) is hereby GRANTED;

      4.     The Government’s Motion for Extension of Time to File Response/Reply

(Civ. Dkt. 3) is hereby GRANTED;

      5.     The Clerk of the Court will forward Jaime-Sainz a copy of her Motion

under 28 U.S.C. § 2255 (Crim. Dkt. 96) and this Order.



                                               DATED: October 2, 2018


                                               _________________________
                                               B. Lynn Winmill
                                               Chief Judge
                                               United States District Court




MEMORANDUM DECISION AND ORDER - 6
